Exhibit 10.8

INCREMENTAL COMMITMENT ACTIVATION NOTICE

 



To:

   JPMorgan Chase Bank, National Association, as Administrative Agent

Date:

   July 24, 2013

Re:

   Enbridge Energy Partners, L.P.

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of July 6, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Enbridge Energy Partners, L.P. (the “Borrower”), the
Lenders from time to time parties thereto and JPMorgan Chase Bank, National
Association, as Administrative Agent, an L/C Issuer and Swing Line Lender.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.

This notice is an Incremental Commitment Activation Notice referred to in the
Credit Agreement, and the Borrower and the New Lender party hereto hereby notify
you that:

 

  1. The New Lender party hereto agrees to make a Commitment Increase in the
amount set forth opposite such New Lender’s name below under the caption
“Commitment Increase Amount.”

 

  2. The proposed Incremental Commitment Effective Date is July 24, 2013.

[Signature Page Follows]

IN WITNESS WHEREOF, the undersigned have executed this Incremental Commitment
Activation Notice as of the date first set forth above.

 

   

ENBRIDGE ENERGY PARTNERS, L.P., a

Delaware limited partnership as Borrower

    By:  

ENBRIDGE ENERGY MANAGEMENT,

L.L.C., as delegate of Enbridge Energy

Company, Inc., its General Partner

    By:   /s/ Stephen J. Neyland       Name: Stephen J. Neyland       Title:
Vice President - Finance

 

Commitment Increase Amount:

    BRANCH BANKING & TRUST COMPANY

$50,000,000

        By:   /s/ DeVon J. Lang       Name: DeVon J. Lang       Title: Vice
President

Accepted and Acknowledged by:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

as Administrative Agent

 

By:           /s/    Juan Javellana          

Name: Juan Javellana

Title: Executive Director